mu

* (31) TERRENCE KERN

Case™.19-e”7-00521-TCK-JFJ Document 2 Filed in USDC ND/OK on 09/30/19 Page 1 of 10

7

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA
RONALD G. WADE, JR.
Plaintiff
v.

CV 521 JED - JF

No.

Oo
oY
o
®

(1) UNITED STATES OF AMERICA
(2) DONALD TRUMP

(3) STATE OF OKLAHOMA

(4) KEVIN STITT

 

JURY TRIAL DEMANDED

FILED

SEP 3 0 2019

Mark C. McCarit, Clerk
U.S. DISTRICT COURT

(5) JASON A. ROBERTSON
VICTIMIZATION ORDER:

(6) PIERCE, COUCH, ET AL.
(7) OMAG

(8) CITY OF GLENPOOL

(9) TIM FOX

(10) RYAN BRASCHLER

(11) MARK BRADSHAW

(12) KIRSTEN PACE

(13) TULSA COUNTY

(14) WILLIAM MUSSEMAN

(15) GREGORY MITCHELL

(16) TOM COOPER

(17) JOHN-KELLY WARREN

(18) THE WARREN FOUNDATION

(19) SAINT FRANCIS HEALTH NETWORK
(20) DON DERAMUS

(21) CITY OF TULSA

(22) CHUCK JORDAN

(23) GERALD BENDER

(24) G.T. BYNUM

(25) TCBH

(26) UNIDENTIFIED STAFF AT TCBH

(27) LAUREATE INSTITUTE

(28) DR. ANN BLISS

(29) UNIDENTIFIED STAFF AT LAUREATE
(30) JOHN DOWDELL

(32) THERESA DRIELING
(33) CARTER RUPP

wee Ne weet ee ee i all
wat” Nee eee Sage? Saget “et nee eg “EE See ~ ee —
— — ne eet ee NE SE Nee SO Nene Ne noes ee et et ey See

Defendant's
Case 4:19-cv-00521-TCK-JFJ Document 2 Filed in USDC ND/OK on 09/30/19 Page 2 of 10

2

ALL ARE INDIVIDUALLY AND IN THEIR OFFICIAL, AND IN THEIR OFFICIAL CAPACITY

PETITION

COMES NOW, the Plaintiff Ronald Gene Wade, Jr., and states, the court
dockets, in two federal cases, proves, beyond a shadow of doubt, the
Defendant's, according to derivative liability law, came to have knowledge,
through their designated agent, City Attorney, Gerald Bender, that the evidence
provided by Tulsa Attorney, Jason A. Robertson, was false testimony. And that
furthermore, the designated agent, Gerald Bender, did scheme and conspire, to
wrongfully convict the Plaintiff, in the eyes of the law, before two federal courts
and has carried on this conspiracy, since March 5, 2019, and on behalf of all
Defendant's.

Rather than admit the evidence was false, as required under Brady vs.
Maryland, Gerald Bender, did then recruit John Dowdell, in an attempt to defraud
the Plaintiff, in John Dowdell's courtroom. All acts, on behalf of the scheme,
created by the designated agents, John Dowdell and Gerald Bender, is recognized
as being, on behalf of all the Defendant's.

The Plaintiff will further prove, on behalf of all Defendant's, designated agent,
Gerald Bender, has carried on the conspiracy, for almost seven month's, and even
now, refuses to confess, the Defendant's have no evidence. The Plaintiff, has
suggested Gerald Bender admit, but he refuses, and is continuing the conspiracy
to obstruct my innocence, on behalf of all Defendant's listed herein. Gerald
Bender, continues to scheme, against the civil rights of the Plaintiff.

The Plaintiff further informs the Defendant's, as a collective, the Plaintiff will
Case 4:19-cv-00521-TCK-JFJ Document 2 Filed in USDC ND/OK on 09/30/19 Page 3 of 10

insist the felony count, be based on, per word.

Every time, your designated agent, Gerald Bender, wrote a word, he was
reminded the Plaintiff was innocent, establishing premeditation and malice, and
solidifying the Defendant's commitment to the conspiracy to prove an innocent
man, guilty.

IRREFUTABLE PROOF OF INNOCENCE AND CONSPIRACY

The following docket entries, prove all charges, contained herein. The Motion
To Dismiss, is where the law requires a municipality to support probable cause, or
according to Brady vs. Maryland, where they are required to admit the evidence
is comprised of false testimony:

1./. March 29, 2019 (Doc. 8, Case 120) - Gerald Bender attached no
evidence, knowing he had no evidence. A sham defense, and a fraud upon the
court.

2./_ April 16, 2019 (Doc. 10, Case 158) - Gerald Bender attached no
evidence, knowing he had no evidence. A sham defense, and a fraud upon the
court.

3./ May 6, 2019 (Doc. 17, Case 158) - Gerald Bender attached no
evidence, knowing he had no evidence. A sham defense, and a fraud upon the
court.

4./ May 22, 2019 (Doc. 23, Case 158) - Gerald Bender attached no
evidence, knowing he had no evidence. A sham defense and a fraud upon the
court.

5./ July 3, 2019 (Doc. 29, Case 120) - Gerald Bender attached no
Case 4:19-cv-00521-TCK-JFJ Document 2 Filed in USDC ND/OK on 09/30/19 Page 4 of 10

evidence, knowing he had no evidence. A sham defense, and a fraud upon the

court.

JURISDICTION, CREATION AND DERIVATIVE LIABILTY

 

The Defendant's, as a collective, are liable, through the pathological lying of
Jason A. Robertson, Don Deramus and Gerald Bender. Although, that makes them
victims of these men, it also convicts them, as perpetrators, since each of these
men have systematically, tried to make the Plaintiff guilty, of crimes he did not
commit. They have tried to “wrongfully convict”, the Plaintiff.

All of these events happened in Tulsa County, State of Oklahoma, making this
court the proper venue.

All derivatives of liability, have the common element of Jason A. Robertson,
making all Defendant's guilty of listening to a pathological liar.

The United Sates of America, Donald Trump, The State of Oklahoma, and Kevin
Stitt, are upstream derivatives of Tulsa County, City of Tulsa, The Northern
District Federal Court, the Tulsa County Court and the City of Tulsa and Glenpool.

G.T. Bynum, Chuck Jordan, John Dowdell, Terrence Kern are derivatives of the
pathological lying and scheming, of Gerald Bender and Don Deramus.

Don Deramus, Jason Robertson and Gerald Bender, are victims of their own
corruption.

William Musseman, is guilty of a court ambush, while granting a motion
prematurely, then eliminating standing, without reading the totality, of the
Plaintiff's divorce decree. Page two of the Plaintiff's divorce decree eliminated the

Plaintiff's liability for the Chrysler auto, deemed evidence, but page three
Case 4:19-cv-00521-TCK-JFJ Document 2 Filed in USDC ND/OK on 09/30/19 Page 5 of 10

assigned a superior proprietary interest, in all facets of the lawsuit, including the
evidence.

Gregory Mitchell ruled the Plaintiff's filing, in federal court, was moot, because
the information is considered an open record. He refused to assist, and so it
escalated further. He ruled it was an open record, but did nothing to end the
obstruction, by Kirsten Pace.

Kirsten Pace, is the co-founder of Conspiracy One, along with Jason A.
Robertson.

Tom Cooper is guilty of betraying himself, and letting stand, sworn testimony,
stating that Mr. Cooper, set in motion, the events leading to illegal captivity. He is
now convicted, and as a derivative, establishes liability for John-Kelly Warren, The
Warren Foundation, St Francis Health Network and Laureate.

Ann Bliss, is guilty of relying on false testimony, to do a court commit, as
homicidal. All threats have been proven to be false, and her actions cost the
Plaintiff twelve extra days and a one year probation. Ann Bliss's derivatives, are
the same as Tom Cooper.

Theresa Drieling and the staff at both hospitals. were not proactive, but the
Plaintiff, was very vocal about being innocent, and nobody listened.

Pierce, Couch et al., is owned by the Plaintiff, and represents the safe haven,
Jason A. Robertson operated out of, as he committed all his crimes.

Donald Trump, Kevin Stitt and G.T. Bynum, are personally responsible for
allowing the largest assault, on the civil rights, of any Pro Se in history, to expand

unabated and continue to this day. It is a disgrace, to the country.
Case 4:19-cv-00521-TCK-JFJ Document 2 Filed in USDC ND/OK on 09/30/19 Page 6 of 10

The first conspiracy, which is ongoing, originated on August 1, 2017. The
preponderance of the evidence, indicated Jason Robertson, committed a
document felony, or the court clerk, lost an original court document for 6 days.
On August 1, 2017 Kirsten Pace knew if she had a July 25, 2017 document, six
days, just got it, or did not have the motion at all.

Canon 1 of the judicial ethics code, is absolute, that a Judge's primary
covenant is to maintain order in the courtroom and resolve any showings of
impropriety, immediately. Kirsten Pace ignored every request, representing
obstruction of justice. This conspiracy, is ongoing, and is the reason this suit
exists. It exacerbated into one hundred and twenty billion dollars.

The second conspiracy began March 5, 2019, when Gerald Bender, as
designated agent, for the conspiracy, realized, all the evidence supplied by Jason
Robertson and Officer Deramus, contained no threats.

Contrary to the absolutes, of Brady vs. Maryland, Gerald Bender, on behalf of
all Defendant's decided the best strategy was to enlist the aid of John Dowdell,
and bully the Plaintiff into being guilty, even though, each one knew, beyond a
shadow of doubt, the Plaintiff was innocent. The plan was to convict the Plaintiff,
of the false threats.

This conspiracy is ongoing, and can only end, when it is admitted, Tulsa has no
evidence the Plaintiff, committed any crimes.

CAUSE OF ACTION ONE - CONSPIRACY TO WRONGFULLY CONVICT

 

On March 5, 2019, the Defendant's, as a collective, learned, through their

designated agent, Gerald Bender, that the evidence supplied by Jason A.
Case 4:19-cv-00521-TCK-JFJ Document 2 Filed in USDC ND/OK on 09/30/19 Page 7 of 10

Robertson, contained none of the fifty threats alleged. Upon notice, the
Defendant's, as a collective, made the decision to conspire against the innocence
of the Plaintiff, rather than admit there was no evidence. On five separate
occasions, the Defendant's, as a collective, recommitted to the scheme to prove
an innocent man, was guilty of making fifty threats. This was done with
premeditation and extreme malice, and was naturally reliant on the bias of the
court, to complete the fraudulent scheme. John Dowdell, was the creator of the
scheme to defraud the Plaintiff.
CAUSE OF ACTION TWO - PRO SE BIAS

Each intentional act, to prove the Plaintiff guilty, by law, results in a proven act
of Pro Se Bias, as committed by each judge, that is a part of these proceedings.
All charges are absolute, as the nucleus of pathological liars, has confessed all
claims, through their continued efforts to maintain the Plaintiff's guilt, knowing
the Plaintiff is innocent. A refusal to admit, and the court condones the conduct.

CAUSE OF ACTION THREE - BRIBERY
AND THE EXCHANGE OF A JUDICIAL FAVOR

 

On March 5, 2019, designated agent, Gerald Bender, realized the evidence, in
his possession, proved the Plaintiff innocent. Gerald Bender, then on behalf of all
Defendant's, enlisted the aid John Dowdell, to help prove the Plaintiff guilty.

Both men, then schemed out the avers/mistake/self validate judicial favor. The
way the favor worked is, Gerald Bender, on behalf of all Defendant's, would leave
off the fifty exhibits, possessed by the Defendant's, and in turn, John Dowdell

would bend case law, to render the admitted fabrication of the homicidal threat
Case 4:19-cv-00521-TCK-JFJ Document 2 Filed in USDC ND/OK on 09/30/19 Page 8 of 10

against innocent women and children, an inadvertent mistake.

To be successful, the Defendant's, then had to make the Plaintiff, prove himself
guilty of forty nine threats. John Dowdell, then looked up the word avers, and
argued the Plaintiff averred one threat, and admitted forty nine.

The scheme failed for two reasons, first the Plaintiff is suing for forty five
threats, in a sister case, and designated agent, John Dowdell, is expected to know
that, renders his opinion moot, but even more telling on how pathetic the scheme
was, the Plaintiff, used the word innocent, which by law, does not allow a person
to aver. It is a blanket denial of all criminal acts, yet John Dowdell, on behalf of
the Defendant's, found the Plaintiff admitted, forty nine criminal acts.

Where the favor gained substance, as defined by the IRS, is when designated
agent, Gerald Bender, then played the avers/mistake/self validate favor in
Terrence Kern's court, when it could not work. The court docket, proves, the favor
went Dowdell to Bender laterally to Kern, thereby establishing a high likelihood of
a payoff, with all Defendant's participating, through their designated agents.

The favor was intended to bully the Plaintiff into being guilty.

CAUSE OF ACTION FOUR - ASSAULT
ON PERSON AND CONTINUOUS ASSAULT ON CIVIL RIGHTS
TPD Officer Don Deramus, came on to the Plaintiff's property, on May 9, 2018,
knowing he had fabricated probable cause. He then went locked and loaded,
threatening the Plaintiff's life, he then, continuously assaulted the Plaintiff, by

putting handcuff's on the Plaintiff, and forcing the Plaintiff into his vehicle, then
Case 4:19-cv-00521-TCK-JFJ Document 2 Filed in USDC ND/OK on 09/30/19 Page 9 of 10
forcing the Plaintiff out, and into TCBH, where he finished the assault, by touching
the Plaintiff again, and removing the handcuffs. Officer Deramus had no
permission to touch the Plaintiff, for any reason, let alone, force the Plaintiff to
comply, with a loaded weapon.

TCBH, continued the assault, by forcing the Plaintiff to take psychiatric drugs,
that were not required.

All of the Defendant's, under derivative liability law, then mounted a
continuous assault against the Plaintiff's Civil, Privacy, HIPAA, Intellectual and
Proprietary Property Rights. This assault is continuing, as the Defendant's have
proven they have no evidence, but absolutely refuse to say, they have no
evidence.

CAUSE OF ACTION FIVE —
SLANDER/LIBEL/PROMOTING FALSE EVIDENCE

The facts, freely offered in a public forum, were known to be false, by the
Defendant's, through their designated agent, Gerald Bender, making each
recantation by Gerald Bender or John Dowdell, a slanderous act. John Dowdell, as
designated agent, found the Plaintiff, was actually guilty of forty nine criminal
acts, known to be false, by John Dowdell.

Brady Vs. Maryland, makes it absolute, that allowing false testimony to stand,
is a criminal act. Established public policy is clear, and no further argument is
needed.

DAMAGES
This conspiracy continues as we speak, and became a continuous assault, on

March 5 , 2019. The Plaintiff hereby demands twenty billion dollars,
Case 4:19-cv-00521-TCK-JFJ Document 2 Filed in USDC ND/OK on 09/30/19 Page 10 of 10

rd

compensatory and one hundred billion dollars, punitive. The Plaintiff is still under
attack, and it has been relentless and unlawful. The largest attack, against the
civil rights of a Pro Se, then any other time in history. Shame on you people.
MOTION FOR IMMEDIATE DEFAULT JUDGMENT

The Defendant's have been convicted of each and every charge, based a the
court dockets. The court record never lies, and the goose-egg's gained substance,
as an act, that is not lawfully allowed by Brady vs. Maryland. It was absolute, a
municipality cannot promote false evidence, and each and every one of the
Defendant's, has promoted the false evidence for six month's and continue to
promote the false evidence, as the Plaintiff files this. The conspiracy has not
ended and it must.

CONCLUSION
There is nothing the Plaintiff needs from this court, and will plan on dealing

with the President.

Respectfully Submitted

“Agua\d Gus ede

Pro Se
Ronald Gene Wade, Jr
11405 S Locust Ave
CERTIFICATE OF SERVICE Jenks, Ok 74037
The undersigned certifies that a true copy (918) 528-6663

of the foregoing pleading was served on each
of the parties hereto by mailing the same to

spem or to their attorneys of record on the
20 Day of Lepie wher, 20 -

 
